Citation Nr: 1509211	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  06-17 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection, to include compensation under 38 USCA § 1151
based on VA surgery in July 2000, for a left eye disability, manifested by a small pupil.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to February 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from
a June 2005 rating decision of the Salt Lake City, Utah Department of Veterans
Affairs (VA) Regional Office (RO).  

In May 2009, the Board denied service connection for a left eye disability,
manifested by a cataract and a drooping eyelid.  Consequently, this matter is no
longer on appeal before the Board.  The Board also remanded the issue of service connection for a left eye disability, manifested by a small pupil at that time for additional development.

In September 2012, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  

In January 2013 and August 2013, the case was again remanded for additional development by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim


FINDING OF FACT

The Veteran's left eye disability, manifested by a small pupil was caused by an event that was not reasonably foreseeable as a result of VA surgery in July 2001.



CONCLUSION OF LAW

The criteria for compensation under the provision of 38 U.S.C.A. § 1151 for a left eye disability, manifested by a small pupil, claimed as due to VA treatment, have been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for VA compensation under the provisions of 38 USCA 
§ 1151 for a left eye disability, manifested by a small pupil.

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 USCA § 1110 38 C F R § 3 303.  Service connection may also be granted for any disease initially diagnosed after discharge when all the evidence including that pertinent to service establishes that the disease was incurred in service.  38 C F R § 3 303(d).

Where a Veteran suffers an injury or aggravation of an injury as a result of VA medical treatment, and the injury or aggravation results in additional disability or death, then compensation, including disability, death, or dependency and indemnity compensation, shall be awarded in the same manner as if the additional disability or death were service-connected. 38 U.S.C.A. § 1151 (West 2014).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 (West 2014). 

To establish entitlement to benefits under Section 1151, the Veteran must show both, that he has (has/had) additional disability caused by VA hospital care or medical or surgical treatment (and not due to his own misconduct), and that the proximate cause of the additional disability was carelessness, lack of proper skill, error in judgment, or similar instance of fault (on the part of VA), or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a).

In determining whether additional disability exists, the Veteran's physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with his physical condition subsequent thereto.  With regard to medical or surgical treatment, the Veteran's physical condition prior to the disease or injury is the condition which the medical or surgical treatment was intended to alleviate.  Compensation is not payable if the additional disability or death results from the continuance or natural progress of the disease or injury for which the training, treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2) (2014). 

In establishing causation, it must be shown that (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent. 38 C.F.R. § 3.361(d)(1).


Analysis

The Veteran initially claimed that his currently diagnosed left eye disability, manifested by a small pupil, was the direct result of a shell fragment wound sustained near the vicinity of his left eye, now affecting his vision.  The Board notes that service connection for a left eye disability manifested by a cataract and a drooping eyelid was denied in a May 2009 Board decision.

In the alternative, the Veteran contends that his left eye small pupil is due to VA cataract eye surgery performed in July 2000, and therefore, he is entitled to compensation under the provisions of 38 USCA § 1151.  Specifically, he asserts that after the procedure was done at a Chicago VA Medical Center (VAMC) in July 2000, he was seen at the Salt Lake City VAMC where his providers told him that "the eye was not set right...the pupil was off set."  They then tried unsuccessfully to correct the problem with laser surgery.  See February 2005 statement from the Veteran.

The Veteran s DD 214 shows that he served in combat and was awarded a
Purple Heart Medal and Combat Action Ribbon.  His service personnel records show that in July 1968, he sustained a superficial fragment wound in his left cheek from enemy rocket fire.  He was treated in the field, and his condition and prognosis were noted as excellent.

The Veteran's service treatment records (STRs) are silent for any complaints,
findings, treatment, or diagnosis relating to a left eye disability, to include a small pupil.  On April 1966 service entrance examination it was noted that the Veteran s vision was 20/50 in the right eye and 20/40 in the left eye.  On February 1970 service separation examination it was noted that his corrected vision in each eye was 20/20.  

On June 1970 VA examination, the Veteran was found to have normal corrected vision in both eyes; rotations pupils fields and tensions.  Mild allergic conjunctivitis was present.  The fundus examination was normal.  He was referred for an X ray to determine whether there were any shrapnel particles in the left orbit.  An X-ray of the skull was within normal limits.

March 2000 to November 2000 VA treatment records from the Chicago VA
Healthcare System show that in March 2000, the Veteran complained of left eye pain.  He reported a history of a shrapnel injury to the left eye in 1967 and stated that he was scheduled for cataract surgery in Salt Lake City in January 2000, but did not follow up.  He also complained of tearing and intermittent pain in the left eye for several years, which at times caused headaches.  Cataract in the left eye was diagnosed, and a history of shrapnel in the left eye in 1967 was noted.  He underwent cataract surgery in July 2000.

October 2004 to December 2005 VA outpatient treatment records from the Salt
Lake City VAMC show that in October 2004 the Veteran was referred for a diabetes mellitus dilated fundal examination.  The diagnoses included non-insulin dependent diabetes mellitus without background diabetic retinopathy, Pavingstone degeneration and lattice degeneration of the left eye, dry eye syndrome secondary to pinguecula/pterygium and poor sleep, right eye cataract pseudophakia of the left eye, and presbyopia.  The Veteran was given a new optical prescription.  

On April 2005 VA examination the Veteran reported he sustained a left eye shrapnel wound in July 1968.  He stated that this caused him to have blurry vision, a drooping eyelid, and a cataract requiring surgery in 2000.  He further related that after the surgery his vision improved but his pupil was offset and one was larger than the other.  On physical examination, the Veteran's pupils were found to be reactive to light, but asymmetric with the left pupil smaller than the right.  The following was diagnosed: blurry vision status post cataract removal in 2000, alleged to be due to a shrapnel wound on July 22, 1968.  The examiner noted that there was no evidence of any retained shrapnel on examination at that time.  The Veteran did have an obvious drooping left upper eyelid; no scars were noted on examination of the cheek at that time.  Regarding the discrepancy in pupil size, the VA examiner declined to give an opinion in the matter and deferred to the VA eye exam scheduled for May 2005.

On May 2005 VA examination, the examiner stated that the pupil abnormality
in the left eye was possibly secondary to the shrapnel injury (in July 1968) or the
complicated cataract surgery (in July 2000).

On November 2005 VA examination, the diagnoses included myopic
astigmatism, diabetes mellitus, and displaced posterior chamber intraocular lens
(PCIOL) with laser defects.  The displaced PCIOL was found to be a mild disability, secondary to glare and decreased night visual acuity in the left eye.  

In May 2009, the Veteran's claims were remanded specifically for a VA examination to determine whether his left eye disability, manifested by a small pupil, was related to his service, to include the July 1968 shrapnel injury near the vicinity of the left eye, or whether it was related to his July 2000 VA cataract eye surgery.  

The Veteran was first examined in December 2009.  No afferent papillary defect was noted, but there was aniscoria with a pupil size of 4 in bright light going down to 2 in dim light and 6 in bright light going down to 3 in dim light in the left eye.  Extraocular mobility was intact.  There was also a posterior chamber intraocular lens noted in the sulcus left eye with a slight inferior dislocation.  On dilated fundus examination, the Veteran had a cup to-disk ratio of 0.3 right eye and 0.2-0-silk with penpapillary atrophy inferior to the left eye.  There were also chonoretinal changes inferiorly in the left eye consistent with paving stone or lattice.  Based on the foregoing, the examiner assessed that the Veteran might have Homer syndrome with a ptosis and myosis of the left eye and lid.  He stated that this could be consistent with a shrapnel wound disrupting his sympathetic innervations to the left orbit, and recommended that he be referred to a neuro-ophthalmologist to determine whether the Veteran had Homers syndrome and if so, at what level.

The Veteran was examined again in December 2010.  At that time the VA examiner stated that the Veteran had a possible diagnosis of Homer syndrome of the left eye and that he could not make a definitive diagnosis with his current examination.  Therefore, he was referring the Veteran to a fee-basis neuro-ophthalmologist for additional testing.  The examiner stated that only after the Veteran had been examined by a neuro-ophthalmologist would they be able to determine the cause of his small pupil.  

The Veteran was examined by a neuro-ophthalmologist in January 2011.  During this examination, he reported that he had had a smaller pupil in the left eye ever since a cataract surgery, which he reported was the result of a shrapnel injury to the left eye during the Vietnam War.  On physical examination, the right pupil was larger than the left and the left eye was sluggish both to dilate and to constrict.  After medication, the right pupil dilated more than the left.  After phenylephnne, the right pupil dilated fully and the left dilated only partially.  The neuro-ophthalmologist opined that the Veteran had a structural defect of the left pupil and probably did not have Homers syndrome.  

In a February 2011 supplemental opinion, the December 2010 VA examiner stated that based on the January 2011 neuro-ophthalmologist's findings, he could only resort to mere speculation as to whether the structural defect in the Veteran's left pupil was secondary to his shrapnel injury in 1968 or from his surgery of his eye.  He also stated that theoretically, if this were from the surgery it would be an expected consequence of the surgery and not secondary to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in the surgery.  Overall, he concluded that based on the information from his original examination, the left eye small pupil was merely an incidental finding and did not represent any specific disability.  The Veteran was seeing 20/25 at distance with correction and 20/20 at near with correction.  

Notwithstanding the February 2011 examiner's findings, the Board notes that in the September 2012 VHA opinion request discussed below, the Board found that, based on the other medical opinions of record, the Veteran's left eye disability, manifested by a small pupil, is recognized as a structural defect, whether it causes visual impairment or not, and is a visible defect.  See September 2012 VHA opinion request.


In September 2012, the Board found that the May 2005 VA examination and February 2011 supplemental opinions, the only pertinent opinions of record at that time, were speculative in nature, and therefore, requested a VHA medical expert opinion to resolve the question of whether the Veteran's left eye disability, manifested by a small pupil, is causally related to his service or to his July 2000 VA cataract eye surgery, and if it is related to his July 2000 VA cataract surgery, whether it was due to VA fault.

In the September 2012 advisory medical opinion from the VHA, the opining physician noted the following, in pertinent part, "Based on the information provided and since there is no clear evidence that a pupil problem existed prior to cataract surgery it seems most likely that the resultant pupil abnormality was a result of the [July 2000 VA] cataract surgery....Change in pupil size is common after cataract surgery.  It is not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in the surgery.  Pupil size changes after cataract surgery can be either an event which is expected (usually resulting from the need to increase pupil size to remove the cataract) or in this case more likely an event not reasonably foreseeable since his pupil may have constricted after surgery."

The record reflects that, after several attempts to locate it, an informed consent form from the Veteran, which would have been signed prior to his July 2000 cataract surgery, has not been located, and is not available.  In this regard, in its January 2013 remand, the Board instructed the RO to secure complete copies of the clinical records of all VA treatment the Veteran had received for his claimed disability, to specifically include the informed consent forms and hospital discharge summary for the Veteran's July 2000 left eye cataract surgery, all electronic or paper (scanned) Forms SF-522 (Request for Administration of Anesthesia and for Performance of Operations and Other Procedures) and any records of treatment and laser surgery following his July 2000 surgery.  In June 2013, the AMC documented a telephone call with the Chicago VAMC on a VA Form 27-0820, which stated the following: "This is to certify the unavailability that there [is] no signed informed consent form and discharge summary from [the] VAMC Chicago Healthcare System."  In a February 2014 Report of General Information, the following was noted: "Telephoned Chicago Medical Center, spoke with Ms. [N.] from the medical records dept regarding the Veteran's consent for his eye surgery.  She informed that VAMC was unable to locate the Veteran's consent form for the July 2000 left eye cataract surgery.  However, they were able to send us the Anesthesia and for Performance of Operations records of treatment and laser surgery following his July 2000 surgery."

Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that informed consent was not obtained from the Veteran prior to his left eye cataract surgery in July 2000, and the resulting pupil discrepancy, which manifested after the surgery, was an event not reasonably foreseeable.  Therefore, the Board finds that compensation is warranted under the provisions of 38 U.S.C.A. § 1151, for the Veteran's current left eye disability, manifested by a small pupil.  


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151  for a left eye disability, manifested by a small pupil, claimed as due to VA surgery, is granted. 




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


